    Case: 1:18-cr-00606 Document #: 15 Filed: 11/02/18 Page 1 of 1 PageID #:27




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                                  No. 18 CR 606
       v.
                                                  Judge Robert M. Dow, Jr.
JOSE SANCHEZ



                              NOTICE OF MOTION


PLEASE TAKE NOTICE that on November 8, 2018, at 9:15 a.m., or as soon
thereafter as counsel may be heard, I will appear before Judge Robert M. Dow, Jr., in
the courtroom usually occupied by him in the United States Courthouse, 219 S.
Dearborn Street, Chicago, Illinois, or before such other judge who may be sitting in
his place and stead, and then and there present the Government’s Unopposed
Motion for Extension of Discovery and Pretrial Deadlines in the above-
captioned case, at which time and place you may appear if you see fit.

                                             Respectfully submitted,
                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                       By:   /s/Abigail Peluso
                                             ABIGAIL PELUSO
                                             Assistant United States Attorney
                                             219 South Dearborn Street
                                             Chicago, Illinois 60604
                                             (312) 353-5342

Dated: November 2, 2018
